Order

PER CURIAM:
International Paper appeals the decision of the Labor and Industrial Relations Commission awarding benefits under the workers’ compensation law to Darrin Savage for injuries sustained in a fight which occurred in the appellant’s plant. International Paper appeals, contending the decision was not supported by substantial evidence and was against the overwhelming weight of the evidence. Finding that the decision of the Commission should be affirmed, we affirm by summary order. A formal opinion would lack jurisprudential value. A memorandum is furnished to the parties as to the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).